DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is restriction election received August 3, 2021. Claims 15, 18 and 25-28 were elected without traverse. Restriction is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 15, 25-27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., U.S. Patent Application Publication No. 2005/0209762 (referred to hereafter as Lu).
As to claims 15 and 26, Lu teaches an electric system of a vehicle and a vehicle, which includes an electronically controlled brake system EBS, comprising: 
a steering angle sensor unit to measure a steering angle of a steering wheel (see para. 47 and 50); 
at least one control module (see para. 69 and 71, device 84); 
at least one first inertia sensor (see para. 71); and 
an electronic braking system central control unit (EBS ECU) of the electronically controlled brake system (EBS) (see para. 74); 
wherein the at least one control module is external to the steering angle sensor unit, wherein the at least one control module is external to the electronic braking system central control unit (EBS ECU), and wherein at least one of the at least one control module has mounted in it, within it or on it one of the at least one first inertia sensor (see para. 74, 80, 69 and 71 and fig. 4);
wherein the electric system provides sensor information to provide dynamic control for an automated driving situation (see fig. 3, para. 47-50, 112 and 119, sensor information is collected to provide automatic modify suspension, apply brakes, apply brake steer, and/or apply differential torque).
	As to claim 25, Lu teaches the electric system of claim 15, at least one of the at least one first inertia sensor and the second inertia sensor include a rotational sensor with any axis and/or a translational sensor or a linear sensor with any axis (see para. 69 and 71).
As to claim 27, Lu teaches the vehicle of claim 26, wherein the vehicle includes a tractor vehicle adapted for towing a trailer (see para. 56-57 and 65-66).
	As to claims 29 and 31, Lu teaches the vehicle and system of claims 26 and 15. Lu further teaches a steering gear module is connected electronically with the EBS ECU, so that information provided by the first inertia sensor within the steering gear module, which provides inertia information with respect to a chassis of the vehicle, is used by the EBS ECU to improve functionality of the EBS (see para. 69-71 and 58-59, the steering actuator/module is electronically connected to the electronic brake system with a controller 26 and safety device 84, wherein steering actuator 88, brake system 90, engine intervention 92, suspension control 94, and anti-roll bar system 96 may be part of one of the dynamic control systems 102-108).
As to claims 30 and 32, Lu teaches the vehicle and system of claims 29 and 31. Lu further teaches the inertia sensor unit is read in by the EBS ECU for stability control functions (see para. 69, 71 and 74).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Griesser et al., U.S. Patent Application Publication No. 2018/0251112 (referred to hereafter as Griesser).
	As to claim 18, Lu teaches the electric system of claim 15, wherein a first inertia sensor is mounted in, within or on a service brake pressure control module (see para. 69, 71 and 74). Lu does not explicitly teach service brake pressure control module which controls the service brake pressure for at least one pneumatic service brake actuator within a control loop. However, Griesser teaches a service brake pressure control module which controls the service brake pressure for at least one pneumatic service brake actuator within a control loop (see para. 20, 58 and 67-68). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install a service brake control module in Lu as taught by Gressier. Motivation to do so comes from the teachings of Gressier that doing so would provide an additional safety brakes in the event of brake problems with the vehicle towing the trailer.
	As to claim 28, Lu teaches the vehicle of claim 27, wherein, a foot brake module, a trailer control module, a steering gear module, the steering angle sensor unit and the electronic braking system central control unit EBS ECU are mounted on the tractor vehicle (see para. 61, 70, ,77, 58 and 84). Lu does not explicitly teach an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module. However, Gressier teaches an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module in Lu as taught by Gressier. Motivation to do so comes from the teachings of Gressier that doing so would provide an additional safety brakes in the event of brake problems with the vehicle towing the trailer.
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663